PD-0240-15
                 IN THE COURT OF CRIMINAL APPEALS
                          OF THE STATE OF TEXAS                          mSP/SL" - ™ »• *
                               no. I */                                  COURT OF CRJftBWAL APPEALS
                                                                               MAR 03 2815
DANIEL JACOB STINER
Appellant,                                                               Abel Acosta, Clerk
                                                     On Appeal from the
V.                                                   177th District Court of
                                                     Harris County, Texas;
                                                     Trial Cause Number 1290078
THE STATE OF TEXAS



         PETITIONER'S MOTION TO EXTEND TIME TO FILEFILED IN
             PETITION FOR DISCRETIONARY REVIE^PURT OF CRIMINAL APPEALS
                                                                             MAR 03 2015
TO THE HONORABLE JUSTICES OF SAID COURT:                                 Abe| A te•i




 jury found Mr. Stiner guilty of capital murder as charged. Mr. Stiner received an

 automatic sentence by the trial court of life without parole. Appellant's Petition for

 Discretionary Review is due March 9, 2015. This is Appellant's first request for an

 extension to file the petition for discretionary review.

                                              II.


          Appellant is requesting an extension of time in order to fully evaluate the issues

 to be raised in the PDR. An extension of time is necessary so that the petition for

 discretionary review can be timely filed. This motion is not made for the purpose of

 delay.

          WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

 Honorable Court will grant this requested extension of time to file the Appellant's

 Petition for Discretionary Review in the above cause for ninety days and extend the

 time for filing the petition until June 8, 2015.
                                              Respectfully submitted,



                                                          7/^
                                              Mr. Daniel Stiner
                                             TDCJ No. 01902902
                                              Mark W. Stiles Unit
                                              3060 FM 3514
                                              Beaumont, Texas 77705



                         CERTIFICATE OF SERVICE


      I do hereby certify that a copy of the foregoing instrument was this day served
on counsel for the State by mailing same to the following parties on this the^Z day of
ftgfo/vary . 20l£L:


      Mr. Eric Kugler
      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711



                                                 /^»
                                              Daniel Jacob Stiner, PRO SE